DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-6, 8, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greep U.S. 6,066,137 (herein referred to as “Greep”).
5.	Regarding Claim 1, Greep teaches an electrosurgical electrode for coagulating and cutting tissue, the electrosurgical electrode (abstract, Col. 1 lines 13-19 “This invention relates to electrosurgery and more particularly to electrosurgical electrodes (e.g., probes, blades, forceps and the like) for use in performing electrosurgery. As is 
	A main body fabricated from a conductive material (Fig. 2, 2A/2B, ref num 22’ “electrically conductive main body”), the main body including a distal end portion (see Fig. 2A/2B contains a distal end portion), the distal end portion having an inner surface (see Fig. 2A/2B), and a curved outer surface configured to coagulate tissue (Fig. 2A/2B, ref num 20’ is a curved outer surface; Col. 6 lines 29-30 “while coagulation is achieved principally through capacitive transfer of energy across the insulation 20'”); and 
	A blade extending from the inner surface of the distal end portion, wherein the blade has an edge configured to concentrate RF for cutting tissue (Fig. 6, ref num 31, Col. 6, lines 19-20 “blade to facilitate coagulation”; Col. 5, lines 62-66; Col. 2 lines 5-8).

6.	Regarding Claim 11, Greep teaches an electrosurgical electrode for coagulating and cutting tissue, the electrosurgical electrode (abstract, Col. 1 lines 13-19 “This invention relates to electrosurgery and more particularly to electrosurgical electrodes (e.g., probes, blades, forceps and the like) for use in performing electrosurgery. As is known to those skilled in the art, modern surgical techniques typically employ radio frequency (RF) cautery to cut tissue and coagulate the same to stop bleeding encountered in performing surgical procedures”) comprising:
	A main body fabricated from a conductive material (Fig. 2, 2A/2B, ref num 22’ “electrically conductive main body”), and including a linear segment and an arcuate segment (Fig. 2, contains a linear portion, and Fig 2 and 3, as shown there is a curved 
	A conductive blade (“operative surface” in which Col. 4 lines 1-3 “energy-conducting member extending outwardly from beneath covering insulation”, also see ref num 30) extending from the inner surface of the distal end portion, wherein the conductive blade has an edge configured to concentrate RF for cutting tissue (Fig. 6, ref num 31, Col. 6, lines 19-20 “blade to facilitate coagulation”; Col. 5, lines 62-66; Col. 2 lines 5-8).

7.	Regarding Claim 3 and 13, Greep teaches the blade has a pair of opposite side surface converging toward the edge (Fig. 11, sides converging to end 59).

8.	Regarding Claim 4 and 14, Greep teaches the pair of opposite side surfaces are coated with a non-conductive material (Fig. 5, ref num 23’, Col. 5 lines 45-48, “23’ completely coated with insulating coating 20’”).

9.	Regarding Claim 5 and 15, Greep teaches the edge is devoid of the non-conductive material (Col. 2 lines 14-18, “presence of insulation over the blade other than the point of cutting”).
	


11.	Regarding Claim 8, Greep teaches the blade and the main body are coextruded (Fig. 2, 5, 6 implicit as the blade is part of main body).


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greep and in view of Sutter U.S. 2009/0171353 (herein referred to as “Sutter”).
14.	Regarding Claim 2 and 12, Greep teaches the blade extending from the inner surface of the distal end portion (Fig. 6), however, fails to teach the blade extending inwardly.
Sutter teaches the blade extends inwardly from the inner surface of the distal end portion (Fig. 4a, para 0093).  By structuring the blade in this fashion, the instrument can separate and individually manipulate tissue layers for the intended treatment (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep to include the structure of Sutter in which the blade extends inwardly to help manipulate the tissue appropriately for treatment.

15.	Claims 7, 9-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greep and in view of Dickhans U.S. 8,398,625 (herein referred to as “Dickhans”).	
16.	Regarding Claim 7 and 17, Greep teaches the thickness of the non-conductive coating is sufficient to ensure transmission of RF energy from the main body to the tissue of the patient as well will vary depending on the material used and determined by routine experimentation (Col 5 lines 62-67 – Col. 6 lines 1-2)
However, Greep fails to explicitly teach the coating of the non-conductive material on the pair of opposite side surfaces is thicker than the coating of the non-
Dickhans teaches an electrosurgical electrode (Fig. 1 and 2, ref num 10) in which has a pair of opposite sides (ref num 26 and 32) in which the non-conductive material is thicker than the coating of the non-conductive material on at least one of the inner and outer surfaces of the distal portion (Col. 3 lines 13-22 “electrode 10 may include an arcuate cutout 32 that includes a thicker layer of insulative coating 18 and edges 34 that include a thinner layer of insulative coating 18”).  The configuration of uneven layers of insulative or non-conductive coatings facilitates and speeds up areas in which are intended or not intended to emanate electrosurgical energy to the tissue site.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep and adjusted the thickness of the various areas of coating in order to ensure sufficient transmission of RF energy to the target site. 

17.	Regarding Claim 9 and 18, Greep teaches wherein the main body is flat (Fig. 2) but fails to teach the blade has a curved distal peripheral edge, the inner surface of the distal end portion being concave and the outer surface of the distal end portion being convex.
	Dickhans teaches the blade has a curved distal peripheral edge, the inner surface of the distal end portion being concave and the outer surface of the distal end portion being convex (see Fig. 2, as pictured the outer surface has convex structure and the inner surface as a concave structure).  This structure is help facilitate manipulating 

18.	Regarding Claim 10 and 19-20, Greep fails to teach the main body includes: a long leg and a short leg extending perpendicularly from the long leg, the blade extending inwardly from at least one of the long leg or the short leg.  Greep does teach that the blade may modified to constructions such as L-hooks, which is known in the art to have a “short leg” and a “long leg” (Col. 2, lines 33-36).
	However, Dickhans teaches the main body (Fig. 2, ref num 10) includes: A long leg (Fig. 2, ref num 20); and 
	A short leg (ref num 26) extending perpendicularly from the long leg (extends perpendicularly as seen in Fig. 2), the blade extending inwardly from at least one of the long leg or the short leg (see Fig. 1, ref num 104, in which it extends inwardly from the long leg as see in Fig. 2, Col. 2, lines 47-59).  Dickhans structure takes the shape of an L-hook, as acknowledged in Col. 3 lines 1-7, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep to contain the structure of an l-shaped hook as displayed by Dickhans in order to properly treat the targeted tissue area.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794